Citation Nr: 1445410	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  12-17 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an initial disability rating, in excess of 50 percent, for service-connected post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The Veteran, Accredited Agent


ATTORNEY FOR THE BOARD

J. Mulvihill, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2002 to August 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs Regional Office in Hartford, Connecticut (RO), granting entitlement to a claim of service connection for PTSD, rated as 50 percent disabling.

In the Veteran's June 2012 substantive appeal, he requested a hearing which was scheduled for June 5, 2013.  The Veteran failed to appear for the hearing.  Another hearing was then scheduled in June 2014.  The RO mailed notice of that hearing to his last known address, but it was returned by the U.S. Postal Service as the forwarding time had expired for the Veteran's new address.  The RO then remailed notice of the hearing to the new address, after searching public records to ensure that was the last known address for the Veteran.  He again failed to appear for the hearing, and at no time has the Veteran contacted VA with a better address.  Therefore, the Board finds the request for a hearing to be withdrawn.

The Veteran has completed a power of attorney appointing himself as an accredited veterans' disability advocate for an organization.  To protect his privacy, that organization is not being identified above.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's electronic files on the "Virtual VA" and VBMS systems to insure a total review of the evidence.


FINDING OF FACT

For the entire period on appeal, the Veteran's PTSD more nearly approximates occupational and social impairment with deficiencies in most areas due to symptoms such as sleep impairment, anxiety, isolation, reduced judgment and insight, inability to establish and maintain effective relationships, and mood impairment demonstrated as symptoms of extreme irritability and periods of violence.  These symptoms are not productive of total social and occupational impairment.


CONCLUSION OF LAW

The criteria for a disability rating of 70 percent, but not higher, for PTSD are met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated March 2011.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  As service connection was then granted, no further notice was needed on the rating part of the claim.

With regard to VA's duty to assist in the development of the claim, VA assisted the Veteran in the procurement of his service treatment records (STRs) and pertinent post-service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159.  The most recent VA outpatient records in the file were obtained by the RO in connection with the May 2012 statement of the case.  There is no indication from the Veteran of any records of treatment since that time that he wants VA to consider in connection with his appeal.  In fact, there's been no communication from the Veteran since he filed his appeal over two years ago.

Additionally, the Veteran was afforded a VA examination in March 2011, which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disabilities and contentions and documented the severity of the Veteran's PTSD.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Neither the Veteran nor his representative has objected to the adequacy of the examination conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).

Although the examination is more than three years old, the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (holding that a remand was not required solely due to the passage of time since the most recent VA examination); VAOPGCPREC 11-95 (1995).  There have been no contentions or other evidence indicating that the condition has worsened since the last evaluation.  38 C.F.R. § 3.327(a); cf. Snuffer v. Gober, 10 Vet. App. 400 (1997) (Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination). The Veteran has not reported receiving any recent relevant treatment since the most recent records were obtained in 2012.  Accordingly, the Board finds that there is no duty to provide another examination or medical opinion. 

Therefore, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II. Legal Criteria

The Board has reviewed all of the evidence in the claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to this claim.

The Veteran asserts that he is entitled to an initial disability rating in excess of 50 percent for his service-connected PTSD.  Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  

[The regulations rating psychiatric disorders was recently amended to replace references to DSM-IV to DSM-5 and update the nomenclature used to refer to certain psychiatric conditions.  These changes do not apply to claims pending before the Board such as this one.  See 79 Fed. Reg. 45093 (August 4, 2014).]

Psychiatric disability is rated under the General Rating Formula for Mental Disorders.  In particular, PTSD is rated under 38 C.F.R. § 4.130, DC 9411, which provides a 50 percent disability evaluation for occupational and social impairment with reduced reliability and productivity due to symptoms such as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; and difficulty understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty establishing and maintaining effective work and social relationships. Id.

A 70 percent disability rating is assigned where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also Sellers v. Principi, 372 F.3d 1318, 1326-27(Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Global Assessment Functioning (GAF) score is another tool used to assess a present state of mental health, and reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A score of 31 to 40 reflects some impairment in reality testing or communication or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.  A score of 41 to 50 is assigned where there are "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 47 (4th ed. 1994).  A score of 51 to 60 is appropriate where there are "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Id.  A GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  Id. at 46.  While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, 38 C.F.R. § 4.130, they are a useful tool in assessing a Veteran's disability and assigning disability evaluations.  However, they are just one of many factors considered when determining an evaluation.

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, including degree of disability, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3


III. Analysis

The Veteran was initially awarded a disability rating of 50 percent for his service-connected PTSD symptoms.  He contends that although he exhibits some of the criteria designated under the 50 percent rating, taken as a whole, he is more appropriately rated under the 70 percent criteria.  The Board agrees.

The Veteran was afforded a VA examination in March 2011.  At that time, he reported that upon returning from his second tour in Iraq, he was continually anxious and hypervigilant, had paranoid thinking, sleep disturbances and isolation.  He reported visual imaging of his friend whom he witnessed killed, nightmares, flashbacks, and physiological arousal related to trauma experience.  His sleep disturbances involved difficulty falling asleep, and staying awake until 1 or 2 a.m. several days per week.  He also reported poor focus and concentration, low and sad mood, and feeling anxious and restless.  Symptoms of anxiousness manifested as a racing heart, palpitations and difficulty expressing himself.  He reported anger management difficulties, in particular "road rage", self-reported to be severe, which he claimed began after the IED event that killed his friend.

The Veteran engaged in avoidance behavior which included avoiding news, military related newspapers and television, as well as crowds.  He reported he did not like to be around people.  He stated he keeps everything inside to avoid arguments with people because they have difficulty understanding him.

The Veteran is married and reported that his wife suggested he seek treatment for his mental health issues.  He stated he had problems with interpersonal relationships and engaged in frequent arguments with his wife for which they have sought marital counseling.  His road rage prompted his wife to become the designated driver to the office where they both work instead of the Veteran because she feared his anger.

The Veteran denied feeling depressed for more than two weeks at a time, and also denied a history of manic episodes or symptoms of mania, and hallucinations, especially auditory hallucinations. 

Regarding the Veteran's functional level, he described his symptoms as having a moderate to severe impact on his day-to-day functioning, marriage and social activities.  Job activity revealed that the patient currently works at a veterans' advocacy center in Connecticut.  He reported that his co-workers are supportive which has helped him stay on the job.  On a social level, he has kept in contact with one friend in Texas and one close friend from high school.  Other than that, he does not have other social life.  He thinks his social life is "okay".  Leisure activities included watching comedy movies and gaming.  

On mental status examination, the Veteran was casually dressed in jeans, shirt and jacket, and well-groomed.  He was alert to time, place and person.  Rapport was established quickly.  The Veteran was appropriate and cooperative during the evaluation.  There were no psychotic symptoms noted.  He denied suicidal and homicidal ideation or plan.  When discussing traumatic experiences, he was very tearful.  His insight and judgment appeared to be grossly intact.  The examiner concluded that the Veteran's PTSD symptoms were serious, with stressors being limited social support and activities, and assigned a GAF of 45.

The Veteran received treatment at the West Haven, Connecticut VA clinic, beginning in early 2011, for symptoms of increased irritability, low energy, poor sleep, and decreased interest and concentration.  During a mental health consult in March 2011, the Veteran reported that he was "just not that interested or motivated."  He reported being easily aggravated and was fired from a job at Comcast due to his irritability and discontent working there.  The mental health provider noted his thought process was linear.  GAF score in May 2011 was 55.  By April 2012, he reported sleeping better, with rare nightmares, and not feeling as hypervigilent or depressed.  However, his mood was still irritable and angry, and the examiner noted hyperarousal symptoms still predominated.

In a statement offered in support of his claim, the Veteran described his aversion for crowds and people generally, looking over his shoulder constantly and feeling anxious all the time.  He focused on his anger and very aggressive driving, as well as seeing his friend killed, and directed considerable anger toward the Army.  In his appeal, the Veteran also discussed how he has increased his use of alcohol as a coping mechanism, and that he is in therapy with his wife.  He stated he has missed more and more work due to the difficulty in adapting to stressful circumstances in the workplace.  He stated that his wife handles all the finances, and he has been prescribed medication to address his anxiety and to help with sleep impairment.

Based on the record, it appears the Veteran's PTSD symptoms have left him less able to adequately handle the aggravations and frustrations of daily life, and meets the 70 percent criteria where his PTSD symptoms reflect occupational and social impairment with deficiencies in most areas such as work, family relations, thinking or mood.  Most notable is mood impairment demonstrated as symptoms of extreme irritability and periods of violence.  His anger management difficulties, which he acknowledges as severe, are unpredictable as evidenced by the response of his wife to drive instead of the Veteran.  Further, he has experienced difficulties maintaining his marital relationship, as well as establishing any outside social relationships.  Additionally, at the time of the VA examination, the VA examiner assigned a GAF of 45, which is indicative of serious impairment of social and occupational functioning.  Thus, the Board finds that the Veteran's PTSD symptomatology more closely approximates the criteria contemplated by the 70 percent disability evaluation.   

The Board acknowledges that the symptoms described in the January 2011 VA examination report do not indicate that the Veteran experiences all of the symptoms comparable with a 70 percent disability evaluation for PTSD.  However, as previously noted, symptoms enumerated under the schedule for rating mental disorders serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, a finding that there is occupational and social impairment resulting in deficiencies in most areas is sufficient to warrant a 70 percent disability evaluation for the period on appeal, even though all the specific symptoms listed under a 70 percent evaluation are not manifested.

Consideration has been given to assigning a higher disability evaluation for the period on appeal.  However, the Board finds that there is no reasonable basis for concluding that the social and occupational impairment more nearly approximates total than deficiencies in most areas.  In this regard, there is no indication from the evidence of record that the Veteran had total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and significant memory loss (i.e. for names of close relatives, own occupation or own name).  The Veteran is actively working on his interpersonal relationship and anger, enjoys television shows and gaming, and enjoys his work as a veterans' advocate.  There is no evidence of gross impairment in thought processes or communication, and the Veteran denies hallucinations and suicidal ideation.  Therefore, a total disability evaluation is not warranted at this time.  38 C.F.R. § 4.130, DC 9411.

Consideration also has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher schedular rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Extra-schedular Consideration

The Board has considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  

The Court has held that the threshold factor for extra-schedular consideration is a finding by the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities at issue are inadequate.  Initially, there must be a comparison between the level of severity and the symptomatology of the disability with the established criteria provided in the rating schedule for the disabilities.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluations are therefore adequate, and no referral for extra-schedular consideration is require.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the evidentiary record does not show any manifestations of, or functional impairment due to, the Veteran's PTSD that are not encompassed by the schedular criteria.  There is no indication from the record that the Veteran receives frequent emergency or inpatient treatment for his PTSD, nor is there evidence of other extraordinary symptoms.  In sum, there is no indication that the average industrial impairment from the Veteran's PTSD would be in excess of that contemplated by the disability evaluation assigned herein.  38 C.F.R. § 3.321(b)(1).  

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration on either basis is not in order.  

Finally, while the record suggests the Veteran lost his job at Comcast due to PTSD symptoms, he currently maintains employment and has indicated he enjoys his work as a veterans' advocate.  Hence, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22Vet. App. 447 (2009).  




ORDER

Entitlement to an initial disability rating of 70 percent, but no higher, for the entire period on appeal is granted, subject to the laws and regulations governing payment of monetary benefits.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


